Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Claim Status
Claims 1, 3, and 6 have been amended to include the cooling circuit inlet and outlet locations, the bypass tube outlet location, and a second connection tube. Claims 1-6 are currently pending.

Drawings
The drawings submitted 10/11/2019 were received and are approved by the examiner. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, With respect to claim 1, Jeong discloses a battery pack for a vehicle ([0002)], the battery pack comprising:
a plurality of battery modules (C), 
a liquid cooling circuit (4 – heat exchanger) in thermal contact with the battery modules, the liquid cooling circuit comprising:
a bypass tube (170) having an inlet opening (171) at a highest point of the liquid cooling circuit in the vertical direction [(0120]) and an outlet opening (172) within the liquid cooling circuit at a lower point of the liquid cooling circuit ([0120]).
Jeong does not disclose that a first one of the battery modules being arranged in a first level from among a plurality of levels if the battery pack, a second one of the battery modules being arranged in a second level of the battery pack, or the first level being below the second level in a vertical direction, that the liquid cooling circuit is in contact with the first and second modules in the first and second levels of the pack, or that the highest point of the liquid cooling circuit is in the second level of the battery pack, and the lower point of the liquid cooling circuit is in the first level of the battery pack. 
Chung discloses a cooling system for a battery pack in vehicles (Col 2, L 10-11) and teaches in Fig. 1 that battery modules (10) can be mounted in two vertical levels (30 and 40) for cooling means (Col 4, L 6-11) and connected via liquid cooling circuit (Fig. 3). Chung also teaches that the highest point of the liquid cooling circuit (20 – coolant inlet ports) is in the second (upper) level of the battery pack, and the lower point of the liquid cooling circuit (60 – coolant discharge ports) is the in first level of the battery pack (Fig. 3). Chung further teaches that cooling the batteries in a vertical direction uniformly distributes the coolant flowing in flow channels defined between battery cells, thereby removing heat accumulation (Col 2, L 48-56). 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to arrange the battery cells disclosed by Jeong in a vertical adjacent stack as taught by Chung in order to ensure uniform cooling throughout the battery pack. 
	Neither Chung nor Jeong disclose the cooling circuit having an inlet in the first level of the battery pack and at a first side of the first one of the battery modules; an outlet in the first level of the battery pack and at a second side of the first one of the battery modules, a first connection tube vertically extending between the inlet and the housing of the second one of the battery modules in the second level of the battery pack; a second connection tube vertically extending between the housing of the second one of the battery modules and the outlet or that the outlet opening of the bypass tube being between an end of the second connection tube in the first level of the battery pack and the outlet.
	After thorough search and consideration, it was found that the above configuration, specifically multi-level cooling circuit that comprises two connection tubes and a bypass tube which form inlets and outlets at varying levels in the battery pack to form a complete circuit is not obvious to one having ordinary skill in the art. Specifically, the positional relationships between the connection tubes inlets and outlets being on opposite sides of the battery pack wherein the liquid coolant circulates down a first connection tube and up the second connection tube, combined with the positional relationship of the inlet and outlet of the bypass tube, place this application in condition for allowance. 
Claims 2-6 are allowable due to their dependence on independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727